department of the treasury internal_revenue_service washington jp c tax exempt and government entities oivision feb uniform issue list 7' ep la ar rekekrrekkeeekekrrerekk hrkekkkererkkreereeereeeeeaekeereaeerrekrerreere rekkkeekkrerrkereekrererke hakkkkkkkkekrekkrerereeekeeeke hrekeekekrekrerekrereekrekrer legend company plan a plan b kreekhekrererererrerererer kerikeri eerie re kerrier rerereeeerererkg eerkrekeereererrer kekkekekrerekerererere kueekeriekerererereek hakkar rererreerereererererer herereerereeereeekereaerererer hakkar eerie erierererrerire kek erererereere erekekeeecererrerer rerrkekeekrekrererreererer plan c wiaa ki tkr rrr reese kikeurereerereerereree kreereeeerer wma iki akere ree re ir eti kreiner reet kerrier erere hikhkkkkkekkeeekrekreeeekrerereerrereeree er plan d -_ kerikeri rereereeerrerrereree rrerkreererereerere reekrrerreereeeeekeeerkeeekrerererere dear akkkkkkkkkkrki this ietter constitutes notice that pursuant to your request of date waivers of the excise_tax under sec_4971 of the internal_revenue_code code for plan a plan b plan c and plan d arising from the unpaid minimum required contributions for the plan_year ending date have been granted to the company the waiver of the excise_tax has been granted in accordance with section b of the employment retirement income security act of erisa the amount for which these excise_tax waivers have been granted is equal to of the contribution which would otherwise be required to satisfy the minimum_required_contribution as of the end of each of the applicable_plan years for which a waiver is granted to the extent such deficiency has not been corrected the company has filed for bankruptcy under chapter of the u s bankruptcy code which does not allow for payment of debts incurred prior to the bankruptcy filing it submits that it could afford to make the contributions to the plan a plan b plan c and plan d but was barred from doing so because it had filed for bankruptcy upon emerging from bankruptcy company will make all required unpaid minimum required contributions to plan a plan b plan c and plan d the company has shown through its submission of financial data that imposition of the sec_4971 excise_tax would be a substantial business hardship and would be adverse to plan participants as a whole this ruling letter is directed only to the taxpayer requesting it code sec_6110 provides that it may not be used or cited as precedent we have sent a copy of this letter to the manager ep classification in baltimore maryland and to the manager ep compliance unit in chicago illinois additionally pursuant to the power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact d sts at exx_eeee please address all correspondence to se t ep ra t2 sincerely william hulteng manager employee_plans technical cc krekkkkkkkeereekekrereereree kreakkkeekeaererererekeerereee rrerkkekeekereerreeeererrereretre
